Appellant will recover its costs on this appeal from those respondents whose priorities were adjudged to be subsequent to July 1, 1892. Costs on appeal will be apportioned against each respondent liable therefor, in the proportion that the quantity of water decreed to each bears to the aggregate of all the water decreed to the respondents liable for costs. No respondent is liable for any costs other than the amount actually taxed against him
William A. Lee, C. J., and Taylor and Givens, JJ., con-cur.
Budge, J., being disqualified, did not participate in the decision.